         Case 3:17-cv-01078-KAD Document 113 Filed 06/08/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 GORSS MOTELS INC., a Connecticut
 corporation, individually on behalf of a class
 of similarly-situated persons,

                                    Plaintiff,    Case No. 3:17-CV-1078-KAD

                 v.

 A.V.M. ENTERPRISES, INC., a Tennessee
 corporation, and JOHN DOES 1-5,

                                Defendants.

                      PLAINTIFF’S REPLY TO AVM’S RESPONSE TO
                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff, Gorss Motels, Inc., replies as follows to Defendant A.V.M. Enterprises, Inc.’s

(“AVM”) response to Plaintiff’s Notice of Supplemental Authority. (Doc. 109).

                       Plaintiff’s Reply to AVM’s Response to Eric Ryan

       In response to Plaintiff’s submission of Gorss Motels, Inc. v. Eric Ryan Corporation, No.

3:17-cv-126 (DJS) (Doc. 99), 2020 WL 2713418 (D. Conn. May 21, 2020) as supplemental

authority in support of Plaintiff’s motion for summary judgment and in opposition to AVM’s

motion for summary judgment, see Doc. 99, AVM argues that, unlike the faxes at issue here, Eric

Ryan dealt with faxes sent prior to Plaintiff signing the 2014 Franchise Agreement and the Property

Improvement Plan (“PIP”). According to AVM, in signing the 2014 Franchise Agreement and the

PIP, Plaintiff provided AVM with prior express permission to send it fax advertisements. AVM

is incorrect for several reasons.

       Frist, as evident from AVM’s discussion of Eric Ryan, both Gorss Motels, Inc. v. Safemark

Sys., LP, 931 F.3d 1094 (11th Cir. 2019), and Gorss Motels, Inc. v. Otis Elevator Co., 422 F. Supp.

3d 487 (D. Conn. 2019) found that the defendants in those cases (Safemark and Otis) were
         Case 3:17-cv-01078-KAD Document 113 Filed 06/08/20 Page 2 of 5



“affiliates” of Wyndham for purposes of Section 4.4 of the 2014 Franchise Agreement, and both

premised Plaintiff’s alleged provision of prior express permission on that finding. Eric Ryan, 2020

WL 2713418, at *9; see also Safemark, 931 F.3d at 1100 (holding that “[b]y agreeing that

Wyndham affiliates could offer assistance with purchasing items for the hotels and by providing

their fax numbers, the hotels gave express permission to receive fax advertisements from affiliates,

including Safemark.”) (emphasis added); Otis, 422 F. Supp. 3d at 501 (holding that the “2014

Franchise Agreement … provide[s] that Wyndham ‘affiliates’ may offer assistance in purchasing

approved systems conforming to system standards” and that “Otis Elevator Company is one of

these affiliates”). That is not the case here. AVM has admitted that it is not an affiliate. (Doc. 108,

AVM’s Resp. Pl.’s SOAF ¶ 22). Thus, AVM’s attempt to derive permission through the 2014

Franchise Agreement on that basis fails. Gorss Motels, Inc. v. Sprint Commc’ns Co., 2020 WL

818970 at *3 (D. Conn. Feb. 19, 2020) (“Sprint I”).

       Second, as held by the Court in Sprint I, even if AVM were an affiliate of Wyndham,

“nothing in the numerous franchise-related documents that Gorss signed gave an express invitation

or permission for anyone to target Gorss’s fax machine with advertisements.” 2020 WL 818970 at

*2. While the courts in both Safemark and Otis refence Paragraph 4.4 as the basis for prior express

permission, the Court in Sprint I rejected that basis, noting that “nothing in Paragraph 4.4 refers to

fax communications of any kind (much less to fax advertisements),” and that “the only reference

to fax communications in the entire 2014 Franchise Agreement appears some eleven pages later

in Paragraph 17.3 of the agreement with respect to the issuance of formal legal notices.” Id. at *3-

4. The court concluded that “[no] reasonable person would associate Paragraph 4.4 with Paragraph

17.3,” “[n]or would a reasonable person contemplate that, by agreeing to the furnishing of a fax




                                                  2
         Case 3:17-cv-01078-KAD Document 113 Filed 06/08/20 Page 3 of 5



number for formal legal notice purposes, the person is agreeing to receive fax advertisements

proclaiming “Get Unlimited Data FREE for 12 Months!!!!” Id. at *4.

       Third, the PIP also says nothing about fax ads. Rather, it says Plaintiff agrees that “[o]nly

information necessary for the vendor to offer their products and services will be provided,

including contact information, property address, number of rooms, brand converting to, and a list

of items related to necessary or required products and services.” (AVM’s Resp. Pl.’s SOAF ¶

14). That contact information is provided for in the PIP and it does not include Plaintiff’s fax

number. (Id. at ¶ 15). Without providing its fax number in the PIP, Plaintiff could not have

“affirmatively and explicitly” provided its permission to be sent fax advertisements by AVM. See

Physicians Healthsource, Inc. v. A-S Medication Sols., LLC, 950 F.3d 959, 966-67 (7th Cir. 2020)

(setting forth evidentiary showing required for affirmative defense of prior express permission to

send fax ad under TCPA, stating customer “must understand that by providing a fax number, he

or she is agreeing to receive fax advertisements,” customer must “affirmatively and explicitly”

give the advertiser permission to send “fax advertisements,” and recipient must specifically

acknowledge that faxed advertisements will follow its consent to constitute prior express

permission”) (citations omitted); see also Sprint I, 2020 WL 818970 at *2 (“[e]xpress permission

to receive a faxed ad requires that the consumer understand that by providing a fax number, he or

she is agreeing to receive faxed advertisements”) (quoting In re Rules & Regulations Implementing

the Telephone Consumer Protection Act (TCPA) of 1991, 68 Fed. Reg. 44144, 44168, 2003 WL

21713245 (F.C.C. 2003) (emphasis added)).

       In sum, AVM’s arguments regarding Eric Ryan are unpersuasive.




                                                3
Case 3:17-cv-01078-KAD Document 113 Filed 06/08/20 Page 4 of 5



                            Respectfully submitted,

                            GORSS MOTELS, INC., individually and as the
                            representative of a class of similarly-situated
                            persons

                      By: /s/ Ryan M. Kelly

                            Ryan M. Kelly ct30230
                            ANDERSON + WANCA
                            3701 Algonquin Road, Suite 500
                            Rolling Meadows, IL 60008
                            Telephone: (847) 368-1500
                            Facsimile: (847) 368-1501
                            rkelly@andersonwanca.com

                            Aytan Y. Bellin
                            BELLIN & ASSOCIATES LLC
                            85 Miles Avenue
                            White Plaines, NY 10606
                            Telephone: (914) 358-5345
                            Facsimile: (212) 571-0284
                            Aytan.Bellin@bellinlaw.com




                               4
         Case 3:17-cv-01078-KAD Document 113 Filed 06/08/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 8, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to all attorneys of
record.



                                                      s/ Ryan M. Kelly




                                                 5
